Exhibit 99.3 Description of Transactions in the Shares Effected by OFI During the Past 60 Days The trading dates, number of Shares purchased or sold and the price per Share for all transactions in the Shares effected on behalf of OFI’s advisory clients within the last 60 days, which were all ordinary brokerage transactions effected on the open market, are set forth below: Trade Date Transaction Shares Price Per Share 06/29/2015 Sale $ 06/12/2015 Purchase $ 06/04/2015 Sale $ 06/03/2015 Sale $ 05/15/2015 Purchase $ 05/13/2015 Purchase $ 05/12/2015 Sale $ 05/04/2015 Purchase $
